Exhibit 99.1 ProLiance Holdings, LLC and Subsidiaries Consolidated Financial Statements for the Years Ended September30, 2008, 2007 and 2006 and Independent Auditors’ Report PROLIANCE HOLDINGS, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page Independent Auditors’ Report 1 Consolidated Statements of Financial Position as of September30, 2008 and 20072 Consolidated Statements of Operations for the Years Ended September30, 2008, 2007 and 2006 3 Consolidated Statements of Changes in Equity for the Years Ended September30, 2008, 2007 and 4 Consolidated Statements of Cash Flows for the Years Ended September30, 2008, 2007 and 20065 Notes to Consolidated Financial Statements 6–15 INDEPENDENT AUDITORS’ REPORT ProLiance Holdings, LLC: We have audited the accompanying consolidated statements of financial position of ProLiance Holdings, LLC and Subsidiaries (the Company) as of September30, 2008 and 2007, and the related consolidated statements of operations, changes in equity, and cash flows for each of the three years in the period ended September 30, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of the Company as of September30, 2008 and 2007, and the results of their operations and their cash flows for each of the three years in the period ended September 30, 2008 in conformity with accounting principles generally accepted in the United States of America. /s/Deloitte & Touche LLC Indianapolis, Indiana November 24, 2008 CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS OF SEPTEMBER 30, 2 (in thousands) 2008 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 6,894 $ 15,974 Gas accounts receivable (less allowance of $897 and $750, respectively) 203,102 123,037 Other accounts receivable 370 1,023 Gas inventory 361,507 264,058 Derivatives—at fair value 68,251 50,433 Other current assets 3,568 5,071 Total current assets 643,692 459,596 PROPERTY AND EQUIPMENT—Net 19,144 19,251 INVESTMENT IN UNCONSOLIDATED AFFILIATES 25,074 22,477 NOTES RECEIVABLE FROM UNCONSOLIDATED AFFILIATES 53,849 38,069 OTHER 844 1,150 TOTAL ASSETS $ 742,603 $ 540,543 LIABILITIES AND EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ 1,375 $ 500 Short term borrowings 93,000 Gas accounts payable 182,166 137,728 Other accounts payable 230 365 Deferred revenue 106,121 78,014 Derivatives—at fair value 57,887 41,575 Other current liabilities 13,614 12,699 Total current liabilities 454,393 270,881 OTHER ACCRUED LIABILITIES 502 1,399 LONG TERM DEBT - 1,375 MINORITY INTEREST 3,001 2,454 COMMITMENTS AND CONTINGENCIES (Note 9) EQUITY: Members' equity 288,248 242,701 Accumulated other comprehensive income (loss) (3,541 ) 21,733 Total equity 284,707 264,434 TOTAL LIABILITIES AND EQUITY $ 742,603 $ 540,543 See notes to consolidated financial statements. -2- PROLIANCE HOLDINGS, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED SEPTEMBER 30, 2008, 2 (in thousands) 2008 2007 2006 REVENUES— Gas marketing: Affiliated gas marketing $ 1,294,123 $ 1,065,662 $ 1,265,533 Nonaffiliated gas marketing 1,433,668 1,228,247 1,807,672 Total gas marketing revenues 2,727,791 2,293,909 3,073,205 Cost of gas sold 2,637,227 2,185,844 2,942,546 Other operating expenses 31,914 31,365 34,360 Reserve for loss contingency - - 18,347 OPERATING INCOME 58,650 76,700 77,952 OTHER INCOME (EXPENSE): Equity in (loss) earnings of affiliates (432 ) 737 284 Interest income 4,260 5,907 3,036 Interest expense (1,535 ) (561 ) (2,144 ) Total other income 2,293 6,083 1,176 INCOME BEFORE MINORITY INTEREST 60,943 82,783 79,128 MINORITY INTEREST 547 424 290 NET INCOME $ 60,396 $ 82,359 $ 78,838 See notes to consolidated financial statements. -3- PROLIANCE HOLDINGS, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY FOR THE YEARS ENDED SEPTEMBER 30, 2008, 2 (in thousands) Vectren Energy Marketing & Citizens Services, Inc Resources Total BALANCE—October 1, 2005 $ 91,345 $ 53,975 $ 145,320 Comprehensive income: Net income for the year ended September 30, 2006 48,091 30,747 78,838 Other comprehensive income (gain on cash flow hedges—net) 16,189 10,350 26,539 Total comprehensive income 64,280 41,097 105,377 Distributions (35,708 ) (22,829 ) (58,537 ) BALANCE—September 30, 2006 119,917 72,243 192,160 Comprehensive income: Net income for the year ended September 30, 2007 50,239 32,120 82,359 Other comprehensive income (gain on cash flow hedges—net) 15,758 10,074 25,832 Total comprehensive income 65,997 42,194 108,191 Distributions (21,910 ) (14,007 ) (35,917 ) BALANCE—September30, 2007 164,004 100,430 264,434 Comprehensive income: Net income for the year ended September 30, 2008 36,842 23,554 60,396 Other comprehensive loss (loss on cash flow hedges—net) (15,417 ) (9,857 ) (25,274 ) Total comprehensive income 21,425 13,697 35,122 Distributions (9,058 ) (5,791 ) (14,849 ) BALANCE—September30, 2008 $ 176,371 $ 108,336 $ 284,707 See notes to consolidated financial statements. -4- PROLIANCE HOLDINGS, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED SEPTEMBER 30, 2008, 2 (in thousands) 2008 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 60,396 $ 82,359 $ 78,838 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 2,278 2,216 2,281 Amortization 538 443 1,088 Provision from uncollectible accounts—net of write offs and recoveries 147 158 141 Equity in loss (earnings) of affiliates 432 (737 ) (284 ) Minority interest 547 424 290 Changes in assets and liabilities- (Increase) decrease in accounts receivable (82,004 ) 4,140 147,899 (Increase) decrease in gas inventory (97,449 ) (30,333 ) 39,814 (Increase) decrease in derivative related accounts (26,359 ) 11,446 42,712 (Increase) decrease in other assets 1,313 259 (3,714 ) Increase (decrease) in accounts payable 44,303 5,421 (140,351 ) Increase (decrease) in deferred revenue 28,107 (9,770 ) (158 ) (Decrease) increase in other liabilities 18 (21,250 ) 24,948 Net cash (used in) provided by operating activities (67,733 ) 44,776 193,504 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures—net of retirements (2,171 ) (3,218 ) (357 ) Investment in unconsolidated affiliates (4,075 ) (3,494 ) (8,495 ) Increase in affiliate loans - - (459 ) Increase in notes receivable issued to unconsolidated affiliates (13,335 ) (7,199 ) (23,153 ) Unconsolidated affiliate dividends 625 (Increase) decrease in escrow accounts (42 ) 83 813 Net cash used in investing activities (18,998 ) (13,828 ) (31,651 ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase (decrease) in short-term borrowings 93,000 (87,000 ) Repayment of long-term debt (500 ) (500 ) (500 ) Distribution to Lee 8 minority owners - - (308 ) Distributions to members (14,849 ) (35,917 ) (58,537 ) Net cash (used in) provided by financing activities 77,651 (36,417 ) (146,345 ) NET(DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (9,080 ) (5,469 ) 15,508 CASH AND CASH EQUIVALENTS—Beginning of period 15,974 21,443 5,935 CASH AND CASH EQUIVALENTS—End of period $ 6,894 $ 15,974 $ 21,443 CASH PAID FOR INTEREST $ 1,547 $ 567 $ 2,144 See notes to consolidated financial statements. -5- PROLIANCE HOLDINGS, LLC AND SUBSIDIARIES NOTES
